Title: Enclosure: Petition of Peter Pedesclaux
From: Pedesclaux, Peter
To: Jefferson, Thomas


            
              To Thomas Jefferson President of the United States—
            
            The Petition of Peter Pedesclaux public notary and recorder of Mortgages for the province of Louisiana, residing in the City of New Orleans.—
            Humbly Sheweth,
            That how great so ever have been, and are still like to be, the advantages reaped by the inhabitants of the province of Louisiana at large, from their being admitted to the rank of Citizens of the United States, Yet the interests of your petitioner have considerably suffer’d by the political transaction from which that admission has orriginated, an effect as to individuals almost inseperable from the Shocks and Collisions attending such transactions.
            That in the year 1787, the province being then in the possession of Spain, your petitioner, bought from the then incumbent, the offices of Clerk notary of the Government, that of Recorder of Registerer of Mortgages, and also that of Clerk to the Cabildo, the two first extending their exercise to every port within the limits of the said province, for which purchase he paid the sum of twenty five Thousand Dollars including the Duties to the King in such cases, a Sum which he paid out on the Sole consideration that these offices were becoming thereby his personal property, transmissible to his children by right of inheritance, or vendible by private or public Sale to any one according to what is generally practised under the Spanish Dominion, where the purchase and Sale of offices is almost universally established.—
            That in consequence of the said purchase your petitioner took charge and was put in possession of these three offices on the 14th. of March 1788, and had all the archives of the Colony from the time of its being first Settled by the French Nation down to the present epocha deliver’d into his custody.—
            That when the two great conflagrations that destroyed almost the totality of the City of New Orleans, the first on the 21st. of March 1788, the next on the 8th. December 1794, took place, these Same Archives, as well as all other documents, of every description belonging to the different provinces of these offices, were saved from a general destruction by his active and effectual exertions, at the expense of his personal, and Family Interests; which he sacrificed with real alacrity to what his honor made him consider as his most immediate duty to preserve, every thing he then possessed becoming the prey of the Flames.—
            That being then left without House, without property of any description, the emoluments of his different offices greatly reduced by the public calamity, and his wife, his children, and himself almost destitute of every article of wearing apparel, Your petitioner, to provide for their, as well as for his own Subsistence, Solicited, and obtained from the Spanish administration, a permission or licence, for setting up at public Auction for the Sale of Real as well as personal property; an establishment then unknown in the Country, yet greatly wanted by its Inhabitants, and which was granted to him as a means of compensation for the Loss he had Sustained by visibly sacrificing his own concerns to the public welfare, at the time of the above mentioned conflagrations, and as a reward for that mark of his Zeal.—
            
            That your petitioner remained in that situation till the latter end of November last, when the cession of the province, by France to the United States utterly put and end to all his hopes of retrieving his affairs by the assistance of time and his own industry, and also anihilated that of reimbursing himself of the sum of 25000 Dollars laid out for the abovementioned purchase, a Capital which employed in any other way would have amply provided for a Father grown aged in the public Service; a Wife grown infirm, and eight young children, who, now, can hope for no other resource for entering the World, but from the Justice you will render their unfortunate Father: to that Father nothing is now left but the precarious office of recorder of Mortgages, greatly circumscribed by the late measures of the Government of the Union for the Administration of Louisiana; and his office of Notary whose emoluments are also reduced by an encrease of offices of that appelation.—
            Therefore your Petitioner trusting in the Justice of his Claim and in the Strict equity for which the Congress of the United States is so conspicuous—prays that you will take his case under your consideration, and grant him, in what manner or mode, your or the Congress’s high Wisdom will please to order;—1st. That your petitioner may be restored to the exercise of his Said offices, in Case the same should be deemed consonant with the principles of the American Government, or if any thing exists in the Constitution of the United States which forbids such an Arrangment—that at least he may be reimbursed the sum paid for the same, consistent with the Spirit and letter of the treaty of Cession, which secures to the Inhabitants of this country the full enjoyment of their property—the said offices being as much your petitioners private Property as any article in his possession, a property recognized by Law, for which he paid an high price, and of which he could not be deprived unless by forfieture for misfeasance, which has never been laid to your petitioners charge. 2ndly. That you will please to order that the right of holding a public Auction for the Sale of real and personal property, be returned to your petitioner; as the consideration for which that favor was orriginally granted to him by the late Government; far from having received any dimunition in their Strength, have on the contrary acquired an additional Weight from the manner in which the circumstances and the transactions of the time have operated on your petitioner.—
            And your petitioner will for ever pray &ca.
            
              Peter PedesclauxNew OrleansApril 1804
            
            
              
            
          